Case 16-12197-R Document 59 Filed in USBC ND/OK on 01/15/20 Page 1 of 1

UNITED STATES BANKRUPTCY COURT

 

NORTHERN DISTRICT OF OKLAHOMA 2020 JAN 15 AM 3:
TULSA DIVISION comes
In Re: Case No. 16-12197-R wor Tacnh a5TaI
Jeremiah Ray Robinson Chapter 13
Debtor. Judge Dana L. Rasure

NOTICE OF CHANGE OF ADDRESS OF CREDITOR

Address to be Changed: C] Notice Address
(both may be selected, if applicable) Payment Address

OLD ADDRESS: Home Point Financial Corporation

“
oo ym fy
*
om

06

 

(Name)
PO Box 790309

 

(Street Address or P.O. Box)

St. Louis, MO 63179

 

(City, State, Zip Code)

pNEW ADDRESS: Home Point Financial Corporation

 

(Name)

11511 Luna Road, Suite 300

 

(Street Address or P.O. Box)

Farmers Branch, TX 75234

 

(City, State, Zip Code)

*NOTE: This form may not be used in lieu of filing a Notice of Transferred Claim pursuant to
Bankruptcy Rule 3001(e).

s/

 

D. Anthony Sottille

Authorized Agent for Creditor

Sottile & Barile, LLC

394 Wards Corner Road, Suite 180
Loveland, OH 45140

Phone: 513.444.4100

Email: bankruptcy@sottileandbarile.com
